Citation Nr: 1813597	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  15-14 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Faverio, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1967 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2012 and June 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The May 2012 rating decision granted service connection for PTSD and assigned an initial disability rating of 30 percent, effective March 25, 2011.  The June 2014 rating decision denied TDIU.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his service-connected PTSD is more severe than reflected by the 30 percent disability rating.  He contends that his service-connected PTSD prevents him from obtaining or maintaining substantially gainful employment.  The Board finds that additional development is needed before the Veteran's claims on appeal can be decided.

The Veteran was afforded a VA examination in May 2012 in connection with his claim for service connection for PTSD.  At the time, the Veteran did not have more than one mental disorder diagnosed.  He reported that he was no longer working, having worked 31 years as a tire builder and taking regular retirement at age 62.  He reported no significant problems at work.

The examiner reviewed the Veteran's private treatment records from April 2011, which he characterized as making "extreme claims" that the Veteran cannot have loving feelings, has no friends, does not go places, and has a Global Assessment of Functioning (GAF) score of 42.  The examiner noted that the Veteran's PTSD did "not appear nearly as severe as the private sector psychiatrist's evaluation makes it out to be."  The examiner noted that the Veteran functioned will in numerous areas of his life, had an overall euthymic mood, and denied any problems with suicidal or homicidal ideation.  The Veteran denied problems with pervasive depression in his life.  The examiner characterized the Veteran's PTSD as "mild."

The Veteran was again afforded a VA examination in May 2014.  Notably, the examiner did not review the Veteran's claims file but only the VA treatment records.  The examination report reflects that the Veteran has two mental disorders; PTSD and unspecified depressive disorder.  This examiner found that the Veteran's diagnoses had overlapping and unique symptoms, with the PTSD-specific symptoms being:  intrusive thoughts; distressing dreams/nightmares; psychological distress to cues; physiological distress to cues; avoidance of thoughts, feelings, and conversations related to trauma; avoidance of activities, places, people, and reminders of trauma; detachment/estrangement from others; persistent and exaggerated negative beliefs or expectations about oneself, others or the world; hypervigilance; and exaggerated startle response.  Other symptoms, including sleep disturbance; difficulty concentrating; and markedly diminished interest in pleasurable activities overlap with the diagnosis of depression.

The examiner noted that the Veteran's symptoms included occasional, passive suicidal ideation, though he denied a plan or intent.  The examiner stated that the Veteran's functional impairment is primarily in the social arena, as he is retired.

After having carefully reviewed the matter, the Board finds that clarification of the VA medical opinion is necessary to resolve questions concerning the severity of the Veteran's PTSD.  Under the Rating Schedule, disability ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from service-connected disabilities in civil occupations, not the actual impairment on the individual Veteran.  38 C.F.R. § 4.1 (2017).  In addition, the specific rating criteria for PTSD provide ratings based on both social and occupational impairment.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).  Although the examiner correctly noted that the Veteran's PTSD does not actually affect his employment as he is currently retired, given the applicable legal criteria, a medical opinion which discusses the impact of the Veteran's PTSD on his potential ability to work, whether or not he chooses to do so, is necessary.

This action is consistent with the request of the Veteran's representative, who, in December 2017 written arguments, requested a remand of this matter for the purpose of obtaining a VA medical examination clarifying the severity of the Veteran's service-connected PTSD.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Identify and obtain any outstanding VA and private records of treatment for PTSD not already of record in the claims file.

2. Afford the Veteran a VA examination to clarify the severity of his service-connected PTSD.  Access to the Veteran's electronic claims file must be made available to the examiner for review in connection with the examination.  After examining the Veteran and reviewing the record, the examiner should address the severity of the Veteran's service-connected PTSD and discuss the level of social and occupational impairment attributable to that disability.  

3. Readjudicate the issues on appeal.  If any benefit sought on appeal is not granted in full, furnish to the Veteran and his representative a supplemental statement of the case, allow an appropriate opportunity to respond, and then return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





____________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


